United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1811
                                    No. 00-2105
                                    ___________

Elliott Contracting Corp.; Fleury       *
Electric, Inc.; Huntington Technical    *
Services, Inc.; Mid-Northern Electric;  *
Total Construct and Equipment, Inc.;    *
Mendota Electric, Inc.,                 *
                                        *
                    Appellants,         * Appeal from the United States
                                        * District Court for the District
       v.                               * of Minnesota.
                                        *
National Electrical Contractors         *     [UNPUBLISHED]
Association, St. Paul Chapter;          *
International Brotherhood of Electrical *
Workers, Local 110,                     *
                                        *
                    Appellees.          *
                                   ___________

                              Submitted: December 13, 2000

                                   Filed: December 29, 2000
                                    ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Elliott Contracting Corp., Fleury Electric, Inc., Huntington Technical Services,
Inc., Mid-Northern Electric, Total Construction and Equipment, Inc., and Mendota
Electric, Inc. are electrical contractors who employ union electricians. Although the
contractors are not members of the National Electrical Contractors Association
(NECA), a multi-employer bargaining association, the contractors authorized NECA
to act as the contractors' bargaining agent in negotiations with the electricians' union.
NECA and the union agreed to a collective bargaining agreement including an
assessment of ten cents per hour per union worker to establish an administrative
maintenance fund. The contractors refused to pay the assessment and did not withdraw
their authorization to NECA before renewing their agreement. NECA filed a grievance
and the contractors did not show up at the arbitration hearing. The arbitration panel
found the contractors had violated the collective bargaining agreement and owed the
assessment. After NECA filed an action in state court to confirm the arbitration award,
the contractors filed this federal lawsuit against NECA and the union to vacate the
award. The contractors also removed the state-court action, and amended their
complaint to include antitrust and agency claims. The district court granted a motion
to dismiss by NECA and the union, concluding the federal and state antitrust claims are
covered by the nonstatutory labor exemption and the state agency claims are preempted
by the National Labor Relations Act (NLRA). The court confirmed the arbitration
award and denied attorney's fees. On appeal, the contractors argue the court committed
error in confirming the arbitration award, in finding the NLRA preempts their state-law
agency claims, and in concluding the labor antitrust exemption applies. Having
carefully reviewed the record, the briefs, and the law, we affirm substantially for the
reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-